DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more.

Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03
Per Step 1, claim 1 is directed to a computer-implementable method; claim 9 to a system; and claim 16 to a non-transient, computer-readable medium. Thus, the claims are directed to statutory categories of invention. However, claims 1-20 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. 
Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection. MPEP 2106.04.

Step 2A, Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon? MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”). 
In Prong One, examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. See MPEP 2106.04(II)(A)(1).
The abstract idea of claim 1 is defined as:
creating a canvas and multiple tools enabling collaboration among multiple users by enabling creation and sharing of visual information including text and drawings among the multiple users, wherein the canvas includes multiple child canvases;
obtaining a chart representing a schedule of ordered tasks;
creating a second copy of the chart in a child canvas among the multiple child canvases;
obtaining, from a user among the multiple users, a modification to the second copy of the chart including a change in an order of the ordered tasks, or a change in a schedule of a task among the ordered tasks; and
based on the modification, automatically updating the second copy of the chart in the child canvas and the first copy of the chart by:
creating a unique identifier (ID) associated with the connection, a unique ID associated with the child canvas, and Cartesian coordinates associated with the second copy of the chart in the child canvas, thereby synchronizing the first copy and the second copy of the chart.

The abstract idea recited in claims 9 and 16 is defined as:
creating a canvas including multiple child canvases;
obtaining a chart representing a schedule of ordered tasks;
creating a second copy of the chart in a child canvas among the multiple child canvases;
obtaining, from a user among multiple users, a modification to the second copy of the chart including a change in order of the ordered tasks, or a change in a schedule of a task among the ordered tasks; and
based on the modification, automatically updating the second copy of the chart in the child canvas and the first copy of the chart by:
creating a unique identifier (ID) associated with the connection, a unique ID associated with the child canvas, and Cartesian coordinates associated with the second copy of the chart in the child canvas, thereby synchronizing the first copy and the second copy of the chart.
The abstract idea steps recited in claims 1, 9, and 16 are those which could be performed mentally, including with pen and paper. As explained in MPEP 2106.04(a)(2):
The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).

The steps in these claims define a mental process as follows. Though the claims have some distinction, they can be performed mentally. One could mentally create a workspace (“canvas”) including multiple child canvases; obtain a chart representing a schedule of ordered tasks (e.g. a Gantt chart); create a second copy of the chart; obtain a modification to the second copy of the chart including a change in order of the ordered tasks; and based on the modification, update the second and first copies of the chart, thereby ensuring that the copies are the same. 
Additionally and alternatively, the claims are directed to managing business processes in a collaborative task management system, which constitutes a process that, under its broadest reasonable interpretation, covers managing personal behavior relationships, interactions between people, but for the recitation of generic computer components. That is, the drafted process is comparable to agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, or business relations. Therefore, it falls within the Certain Methods of Organizing Human Activity – Commercial or Legal Interactions grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Step 2A, Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’). See MPEP 2106.04(II)(A)(1).
This judicial exception is not integrated into a practical application because the additional elements merely use the computer or other machinery as a tool. In MPEP 2106.04(d), it is noted that "merely reciting the words 'apply it' (or an equivalent) with the judicial exception," is not a practical application. Therefore, according to the MPEP, this is not solely limited to computers but includes other technology that, recited in an equivalent to "apply it," is a mere instruction to perform the abstract idea on that technology. 
Claim 1 recites the following additional elements: “computer-implementable”; “project management software”; “visual collaboration software”; “digital canvas”; “call back reference.”
Claim 9 recites the following additional elements: “one or more processors”; “memory”; “digital canvas”; “call back reference”; “project management software.”
Claim 16 recites the following additional elements: “non-transient, computer-readable medium”; “data processor”; “digital canvas”; “call back reference”; “project management software.”
These elements are merely instructions to apply the abstract idea to a computer because the elements of a highlighted above are merely using computer elements in their ordinary capacity for tasks of the abstract idea. The additional elements are merely 'apply it' limitations that do not integrate the abstract idea into a practical application, and therefore the claims are directed to an abstract idea. 
In addition, the language pertaining to the updates and “call back reference” (claim 1: “… by making the call back reference to the project management software”; “wherein the call back reference includes the modification to the second copy of the chart”; “receiving an update to the second copy of the chart from the project management software”; “based on the unique ID associated with the child canvas, the Cartesian coordinates associated with the second copy of the chart in the child canvas, and the update, propagate the update to the second copy of the chart in the child canvas”; claims 9 and 16 (which are similar in scope): “invoking a call back reference to the project management software”; “receiving an update to the second copy of the chart from the project management software”; “based on the unique ID associated with the child canvas, the Cartesian coordinates associated with the second copy of the chart in the child canvas, and the update, propagate the update to the second copy of the chart in the child canvas”) is merely instructions to apply the abstract idea to a computer because it is simply using computer elements in their ordinary capacity for tasks of the abstract idea.
	The additional element in claims 1, 9, and 16 describing “storing” or “stored” copies is insignificant extra-solution activity, as per MPEP 2106.05(g), since it doesn’t meaningfully limit the process. 
Therefore, because the additional elements are merely instructions to apply the abstract idea to a computer and/or insignificant extra-solution activity, they do not integrate the abstract idea into a practical application (see MPEP 2106.05(f) and (g)).
The ordered combination of these elements, as seen from above, is nothing more than an ordinary computing system that “stores” information, programmed to interact with “project management software” and/or “visual collaboration software.” This does not integrate the abstract idea into a practical application. 
Accordingly, these additional claim elements, alone and in combination, do not integrate the abstract idea into a practical application, because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05(b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05(e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception? MPEP 2106.05.
Step 2B involves evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself. Because this approach considers all claim elements, the Supreme Court has noted that "it is consistent with the general rule that patent claims ‘must be considered as a whole.’" Alice Corp., 573 U.S. at 218 n.3, 110 USPQ2d at 1981 (quoting Diamond v. Diehr, 450 U.S. 175, 188, 209 USPQ 1, 8-9 (1981)). Consideration of the elements in combination is particularly important, because even if an additional element does not amount to significantly more on its own, it can still amount to significantly more when considered in combination with the other elements of the claim. See, e.g., Rapid Litig. Mgmt. v. CellzDirect, 827 F.3d 1042, 1051, 119 USPQ2d 1370, 1375 (Fed. Cir. 2016) (process reciting combination of individually well-known freezing and thawing steps was "far from routine and conventional" and thus eligible); BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) (inventive concept may be found in the non-conventional and non-generic arrangement of components that are individually well-known and conventional). See MPEP 2106.05. 
Per the additional elements in these claims, limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)). 
	The examination process involves carrying over their identification of the additional element(s) in the claim from Step 2A Prong Two and carrying over their conclusions from Step 2A Prong Two on the considerations discussed in MPEP 2106.05(f).
The additional elements and their analysis are therefore carried over: applicant has merely recited elements that instruct the user to apply the abstract idea to a computer or other machinery. 
	The additional element in claims 1, 9, and 16 describing “storing” or “stored” copies is reevaluated at Step 2B; however, it’s still not significantly more. Storing and retrieving information in memory is recognized by the courts as a well‐understood, routine, and conventional function when claimed in a merely generic manner (see Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). 
Thus, the ordered combination of these elements is still not significantly more. Therefore, applicant has not claimed significantly more than the abstract idea. 
When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. 
	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination:
	Claims 2-8, 10-15, and 17-20 merely include additional steps that embellish the abstract idea or descriptions of the nature, content, and/or structure of the information claimed. Thus, while these limitations further narrow the abstract idea, they would still fall into the same groupings above. This does not integrate the abstract idea into practical application and is not significantly more. 
The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the associated computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not significantly more than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. 
Accordingly, claims 1-20 are rejected under 35 USC § 101 as being directed to non-statutory subject matter. 


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 9-10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rubinstein et al. (US 20200371663) in view Monte (US 20180095938), Hon (US 20130061155), and Frields et al. (US 20120023418).

Claim 1
Regarding claim 1, Rubinstein discloses: 
a computer-implementable method for workflow management and interaction between project management software and visual collaboration software {computer-implementable method for workflow management and interaction between project management software, represented by external applications 310 including workflow application 310B, and visual collaboration software, represented by canvas applications 308; Fig. 3B; para. [0068], [0076]}, the method comprising:
creating a digital canvas and multiple tools enabling collaboration among multiple users by enabling creation and sharing of visual information including text and drawings among the multiple users, wherein the digital canvas includes multiple child canvases {creating a digital canvas and multiple tools enabling collaboration among multiple users by enabling creation and sharing of visual information seen in Fig. 2, with digital canvas 202 and tool menu 204, the system designed for multiple user collaboration; para. [0040], [0057]; text and drawings seen in Fig. 6A; para. [0089]; multiple child canvases represented by canvases 1134(1) through 1134(N); para. [0142]};
obtaining from the project management software a chart representing a schedule of ordered tasks and a connection to the project management software, wherein the project management software stores a first copy of the chart {obtaining from the project management software a chart representing a schedule of ordered tasks described in para. [0076]: workflow application 310B, functioning as the project management software, manages assignment of tasks and responsibilities to users as well as tracking the progress on those tasks, where the graphical element 336B functions to output a schedule of ordered tasks; the project management software stores a first copy of the chart indicated in para. [0062], [0068]: container 208 may be thought of as a pass-through region of the example UI 200 in which the content displayed in the container 208 is received from the external application and input entered is sent to the external application, the content or first copy being hosted on a server 322};
creating a second copy of the chart in a child canvas among the multiple child canvases {server module 1130 is configured to receive a collection of various child canvases 1134(1) through 1134(N) during the collaboration session 1104, where it’s understood these canvases, by virtue of their collaboration feature, contain second copies of the chart; para. [0142]}.
Rubinstein doesn’t explicitly disclose: 
obtaining, from a user among the multiple users, a modification to the second copy of the chart including a change in an order of the ordered tasks, or a change in a schedule of a task among the ordered tasks; and
based on the modification, automatically updating the second copy of the chart in the child canvas and the first copy of the chart stored in the project management software by: 
making the connection to the project management software, wherein the connection includes the modification to the second copy of the chart, creating a unique identifier (ID) associated with the connection, a unique ID associated with the child canvas, and Cartesian coordinates associated with the second copy of the chart in the child canvas;
receiving an update to the second copy of the chart from the project management software;
based on the unique ID associated with the child canvas, the Cartesian coordinates associated with the second copy of the chart in the child canvas, and the update, propagate the update to the second copy of the chart in the child canvas, thereby synchronizing the first copy and the second copy of the chart.
Further, while examiner contends that the connection disclosed by Rubinstein in para. [0062], which describes input entered being sent to the external application, is indeed a call back reference, examiner acknowledges that the term is not used explicitly.
However, Monte teaches a similar system for synchronizing calendars and timelines across multiple users and devices. Monte discloses:
obtaining, from a user among the multiple users, a modification to the second copy of the chart including a change in an order of the ordered tasks, or a change in a schedule of a task among the ordered tasks {obtaining, from a user, a modification to the second copy of the chart including a change in a schedule of a task described in para. [0114]: UI's 900-903 relate to a timeline for a user to perform quick edits to a selected timeline event, including adjusting, i.e. modifying, the end date or start date of a timeline event, where the timeline view represents a second copy of the chart; Fig. 9A}; and
based on the modification, automatically updating the second copy of the chart in the child canvas and the first copy of the chart stored in the project management software by:
making the connection to the project management software, wherein the connection includes the modification to the second copy of the chart, thereby synchronizing the first copy and the second copy of the chart {based on the modification, second copy of chart in child canvas, i.e. the timeline view shown in Fig. 9A, is automatically updated visually, and the first copy of the chart stored in the project management software, i.e. the calendar view shown in Fig. 10A, is updated to reflect the modifications to the timeline view, these two charts being synchronized; para. [0120]; project management software represented by architecture 100; Fig. 1; para. [0040], [0041]; examiner notes that the calendar and timeline views are being interpreted as the first and second copies, respectively, given that first and second copies is nonfunctional descriptive material directed towards conveying meaning to a human reader rather than towards establishing a functional and/or structural relationship, as per MPEP 2111.05}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Rubinstein to include the features of Monte. Given that Rubinstein is directed to a collaboration application that enables shared editing of workflow tasks across users and devices {para. [0005], [0076]}, one of ordinary skill in the art would have been motivated to provide for automatic synchronization, as taught by Monte, thereby maintaining an up-to-date view of tasks and ensuring that a user can resume their interactions with the system at the location where they previously stopped {para. [0180] of Monte}. One of ordinary skill in the art would have been motivated to maintain an up-to-date view of business tasks to streamline user interaction, and therefore modify Rubinstein with Monte.
The combination of Rubinstein and Monte doesn’t explicitly disclose: 
creating a unique identifier (ID) associated with the connection, a unique ID associated with the child canvas, and Cartesian coordinates associated with the second copy of the chart in the child canvas; 
receiving an update to the second copy of the chart from the project management software;
based on the unique ID associated with the child canvas, the Cartesian coordinates associated with the second copy of the chart in the child canvas, and the update, propagate the update to the second copy of the chart in the child canvas.
As noted above, while examiner contends that the connection disclosed by Rubinstein in para. [0062], which describes input entered being sent to the external application, is indeed a call back reference, examiner acknowledges that the term is not used explicitly in Rubinstein or Monte.
However, Hon teaches a similar system for creating a collaborative workflow environment. Hon discloses: 
creating a unique identifier (ID) associated with the connection {e.g. via URL, which defines a unique identifier associated with the connection; para. [0119]}, a unique ID associated with the child canvas {child canvas represented by any of media layers 1108b to 1112b, where the unique ID is described in context of attributes and/or shown in Table in para. [0123]}, and Cartesian coordinates associated with the second copy of the chart in the child canvas {each of the media layers 141g to 1411 is referenced to a space coordinate origin of (0,0,0) at the upper left corner of the page 140h, i.e. Cartesian coordinate associated with; para. [0127]; examiner notes chart seen in Fig. 1D; para. [0127]; examiner further notes that second copy evidenced by multiple users interacting with the same workspace, where the parent document is edited and the additional or second copies are modified to reflect the edits of the parent document; para. [0132]}; 
receiving an update to the second copy of the chart from the project management software {when a user is logged into the system, actions that are performed on the media or changes to the media-layer's attributes are tracked and sent to the server, where the server then repeats the actions to all users who are logged into the same session, i.e. receiving an update to the second copy; para. [0132]; examiner notes that the server, with software executing thereon that manages collaborative project, functions as the project management software; para. [0132]};
based on the unique ID associated with the child canvas, the Cartesian coordinates associated with the second copy of the chart in the child canvas, and the update, propagate the update to the second copy of the chart in the child canvas {server repeats the actions to all users who are logged into the same session, i.e. propagate the update to the second copy of the chart in the child canvas; para. [0132]; based on the unique ID associated with the child canvas, the Cartesian coordinates described in context of synchronizing; Fig. 1G; para. [0135]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Rubinstein and Monte to include the features of Hon. Given that Rubinstein is directed to a collaboration application that enables shared editing of workflow tasks across users and devices {para. [0005], [0076]}, one of ordinary skill in the art would have been motivated to provide for coordinating and updating of objects in a collaborative environment, as taught by Hon, thereby enabling multiple users to interact with one another and perform a plurality of multimedia tasks in a virtual and synchronized shared environment, in addition to accessing and reviewing the performed tasks from local or remote sources at will in any order {para. [0006] of Hon}. One of ordinary skill in the art would have been motivated to enable multi-user interaction, and therefore modify Rubinstein and Monte with Hon.
As noted above, while examiner contends that the connection disclosed by Rubinstein in para. [0062], which describes input entered being sent to the external application, is indeed a call back reference, examiner acknowledges that the term is not used explicitly in Rubinstein, Monte, or Hon.
However, for the purposes of compact prosecution, examiner relies on Frields, which teaches a similar system for a real-time collaboration interface. Frields discloses: a call back reference {callbacks for a framework widget are executed by the framework sockets 150 when appropriate (e.g., when a data message is received by a framework widget which triggers a callback function or reference); para. [0043]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Rubinstein, Monte, and Hon to include the features of Frields. Given that Rubinstein is directed to a collaboration application that enables shared editing of workflow tasks across users and devices {para. [0005], [0076]}, one of ordinary skill in the art would have been motivated to provide for the call back function features, as taught by Frields, thereby facilitating the transmission of updated data to users without the users proactively seeking the data {para. [0023] of Frields}. One of ordinary skill in the art would have been motivated to streamline data updates and refresh, and therefore modify Rubinstein, Monte, and Hon with Frields.
Claims 3 and 10
Regarding claims 3 and 10, the combination of Rubinstein, Monte, Hon, and Frields discloses the features of claims 1 and 9, respectively. Monte further discloses: 
creating a second level child canvas, wherein the second level child canvas is a child of the child canvas among the multiple child canvases {second level child canvas represented by details 530, a child of calendar item 535; Fig. 5A, 5B; para. [0092]};
obtaining, from the user among the multiple users, the visual information regarding the chart {visual information, e.g. text location and attendees, obtained from the user via calendar integration; para. [0076]}; and
storing the visual information in the second level child canvas {as seen in Fig. 5B, where the details 530 depict the stored visual information; para. [0092]}.

Claim 4
Regarding claim 4, the combination of Rubinstein, Monte, Hon, and Frields discloses the features of claim 1. Rubinstein further discloses: 
the digital canvas includes multiple child canvases, wherein each child canvas of the multiple child canvases points to a parent canvas and vice versa {server module 1130 is configured to receive a collection of multiple child canvases 1134(1) through 1134(N) during the collaboration session 1104, each in communication with a parent canvas; para. [0142]}.

Claims 9 and 16
Regarding claims 9 and 16, Rubinstein discloses: 
a system {para. [0005]} comprising:
one or more processors {para. [0101]};
memory coupled to the one or more processors {para. [0151]}, 
at least one non-transient, computer-readable medium, carrying instructions that {para. [0151]}, when executed by at least one data processor:
create a digital canvas including multiple child canvases {create a digital seen in Fig. 2, with digital canvas 202; para. [0040], [0057]; multiple child canvases represented by canvases 1134(1) through 1134(N); para. [0142]};
obtain from a project management software a chart representing a schedule of ordered tasks, wherein the project management software stores a first copy of the chart {obtain from a project management software a chart representing a schedule of ordered tasks described in para. [0076]: workflow application 310B, functioning as the project management software, manages assignment of tasks and responsibilities to users as well as tracking the progress on those tasks, where the graphical element 336B functions to output a schedule of ordered tasks; the project management software stores a first copy of the chart indicated in para. [0062], [0068]: container 208 may be thought of as a pass-through region of the example UI 200 in which the content displayed in the container 208 is received from the external application and input entered is sent to the external application, the content being hosted on a server 322};
create a second copy of the chart in a child canvas among the multiple child canvases {server module 1130 is configured to receive a collection of various child canvases 1134(1) through 1134(N) during the collaboration session 1104, where these canvases, by virtue of their collaboration feature, contain second copies of the chart; para. [0142]}.
Rubinstein doesn’t explicitly disclose: 
obtain, from a user among a multiple users, a modification to the second copy of the chart including a change in order of the ordered tasks, or a change in a schedule of a task among the ordered tasks; and
based on the modification, automatically update the second copy of the chart in the child canvas and the first copy of the chart stored in the project management software by:
invoking a call back reference to the project management software;
creating a unique identifier (ID) associated with the call back reference, a unique ID associated with the child canvas, and Cartesian coordinates associated with the second copy of the chart in the child canvas;
receiving an update to the second copy of the chart from the project management software;
based on the unique ID associated with the child canvas, the Cartesian coordinates associated with the second copy of the chart in the child canvas, and the update, propagate the update to the second copy of the chart in the child canvas, thereby synchronizing the first copy and the second copy of the chart.
However, Monte teaches a similar system for synchronizing calendars and timelines across multiple users and devices. Monte discloses:
obtain, from a user among a multiple users, a modification to the second copy of the chart including a change in order of the ordered tasks, or a change in a schedule of a task among the ordered tasks {obtain, from a user, a modification to the second copy of the chart including a change in a schedule of a task described in para. [0114]: UI's 900-903 relate to a timeline for a user to perform quick edits to a selected timeline event, including adjusting, i.e. modifying, the end date or start date of a timeline event, where the timeline view represents a second copy of the chart; Fig. 9A}; and
based on the modification, automatically update the second copy of the chart in the child canvas and the first copy of the chart stored in the project management software, thereby synchronizing the first copy and the second copy of the chart {based on the modification, second copy of chart in child canvas, i.e. the timeline view shown in Fig. 9A, is automatically updated visually, and the first copy of the chart stored in the project management software, i.e. the calendar view shown in Fig. 10A, is updated to reflect the modifications to the timeline view, these two charts being synchronized; para. [0120]; project management software represented by architecture 100; Fig. 1; para. [0040], [0041]; examiner notes that the calendar and timeline views are being interpreted as the first and second copies, respectively, given that first and second copies is nonfunctional descriptive material directed towards conveying meaning to a human reader rather than towards establishing a functional and/or structural relationship, as per MPEP 2111.05}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Rubinstein to include the features of Monte. Given that Rubinstein is directed to a collaboration application that enables shared editing of workflow tasks across users and devices {para. [0005], [0076]}, one of ordinary skill in the art would have been motivated to provide for automatic synchronization, as taught by Monte, thereby maintaining an up-to-date view of tasks and ensuring that a user can resume their interactions with the system at the location where they previously stopped {para. [0180] of Monte}. One of ordinary skill in the art would have been motivated to maintain an up-to-date view of business tasks to streamline user interaction, and therefore modify Rubinstein with Monte.
The combination of Rubinstein and Monte doesn’t explicitly disclose: 
invoking a call back reference to the project management software;
creating a unique identifier (ID) associated with the call back reference, a unique ID associated with the child canvas, and Cartesian coordinates associated with the second copy of the chart in the child canvas;
receiving an update to the second copy of the chart from the project management software;
based on the unique ID associated with the child canvas, the Cartesian coordinates associated with the second copy of the chart in the child canvas, and the update, propagate the update to the second copy of the chart in the child canvas.
However, Hon teaches a similar system for creating a collaborative workflow environment. Hon discloses: 
creating a unique identifier (ID) associated with the connection {e.g. via URL, which defines a unique identifier associated with the connection; para. [0119]}, a unique ID associated with the child canvas {child canvas represented by any of media layers 1108b to 1112b, where the unique ID is described in context of attributes and/or shown in Table in para. [0123]}, and Cartesian coordinates associated with the second copy of the chart in the child canvas {each of the media layers 141g to 1411 is referenced to a space coordinate origin of (0,0,0) at the upper left corner of the page 140h, i.e. Cartesian coordinate associated with; para. [0127]; examiner notes chart seen in Fig. 1D; para. [0127]; examiner further notes that second copy evidenced by multiple users interacting with the same workspace, where the parent document is edited and the additional or second copies are modified to reflect the edits of the parent document; para. [0132]}; 
receiving an update to the second copy of the chart from the project management software {when a user is logged into the system, actions that are performed on the media or changes to the media-layer's attributes are tracked and sent to the server, where the server then repeats the actions to all users who are logged into the same session, i.e. receiving an update to the second copy; para. [0132]; examiner notes that the server, with software executing thereon that manages collaborative project, functions as the project management software; para. [0132]};
based on the unique ID associated with the child canvas, the Cartesian coordinates associated with the second copy of the chart in the child canvas, and the update, propagate the update to the second copy of the chart in the child canvas {server repeats the actions to all users who are logged into the same session, i.e. propagate the update to the second copy of the chart in the child canvas; para. [0132]; based on the unique ID associated with the child canvas, the Cartesian coordinates described in context of synchronizing; Fig. 1G; para. [0135]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Rubinstein and Monte to include the features of Hon. Given that Rubinstein is directed to a collaboration application that enables shared editing of workflow tasks across users and devices {para. [0005], [0076]}, one of ordinary skill in the art would have been motivated to provide for coordinating and updating of objects in a collaborative environment, as taught by Hon, thereby enabling multiple users to interact with one another and perform a plurality of multimedia tasks in a virtual and synchronized shared environment, in addition to accessing and reviewing the performed tasks from local or remote sources at will in any order {para. [0006] of Hon}. One of ordinary skill in the art would have been motivated to enable multi-user interaction, and therefore modify Rubinstein and Monte with Hon.
The combination of Rubinstein, Monte, and Hon doesn’t explicitly disclose: invoking a call back reference to the project management software; a call back reference.
However, Frields teaches a similar system for a real-time collaboration interface. Frields discloses: invoking a call back reference to the project management software; a call back reference {callbacks for a framework widget are executed by the framework sockets 150 when appropriate (e.g., when a data message is received by a framework widget which triggers a callback function or reference); para. [0043]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Rubinstein, Monte, and Hon to include the features of Frields. Given that Rubinstein is directed to a collaboration application that enables shared editing of workflow tasks across users and devices {para. [0005], [0076]}, one of ordinary skill in the art would have been motivated to provide for the call back function features, as taught by Frields, thereby facilitating the transmission of updated data to users without the users proactively seeking the data {para. [0023] of Frields}. One of ordinary skill in the art would have been motivated to streamline data updates and refresh, and therefore modify Rubinstein, Monte, and Hon with Frields.

Claim 2, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rubinstein, Monte, Hon, and Frields, further in view of Pope et al. (US 20120116835).

Claims 2, 12, and 18
Regarding claims 2, 12, and 18 the combination of Rubinstein, Monte, Hon, and Frields discloses the features of claims 1, 9, and 16, respectively, but doesn’t explicitly disclose: 
obtaining, from the user among the multiple users, the visual information regarding the task represented by the chart;
creating a first child canvas containing the visual information regarding a first task and a second child canvas containing the visual information regarding a second task, a first link between the first task and the first child canvas, and a second link between the second task and the second child canvas;
receiving an instruction to change the order of the first and the second task; and
automatically reordering the first and the second child canvas using the first and second links, by reordering the first and second tasks.
However, Pope teaches a similar system for task board-based project management. Pope discloses:
obtaining, from the user among the multiple users, the visual information regarding the task represented by the chart {visual information regarding the task described in para. [0020]: task board application may visualize tasks employing a grid of columns reflecting the state of a given task, while the tasks themselves may be represented by graphical, textual, or combination of graphical and textual objects on the grid};
creating a first child canvas containing the visual information regarding a first task and a second child canvas containing the visual information regarding a second task {first, second child canvases containing the visual information regarding first, second tasks represented by grid elements described in para. [0020], given that they can include graphical elements and coloring and/or shading}, a first link between the first task and the first child canvas, and a second link between the second task and the second child canvas {as described in para. [0033]: some or all of the displayed grid elements may be actionable providing links to controls associated with setting or modifying parameters associated with the tasks or modifying view settings};
receiving an instruction to change the order of the first and the second task {user enabled to move tasks 318, 320 from property column 314 to property column 316, effectively changing the order of the tasks; para. [0034]}; and
automatically reordering the first and the second child canvas using the first and second links, by reordering the first and second tasks {grid elements reordered in response to reordering of tasks, as seen in Fig. 3; para. [0034]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Rubinstein, Monte, Hon, and Frields to include the features of Pope. Given that Rubinstein is directed to a collaboration application that enables shared editing of workflow tasks across users and devices {para. [0005], [0076]}, one of ordinary skill in the art would have been motivated to update the underling task hierarchy as tasks are reordered, as taught by Pope, thereby ensuring that any modifications are reflected in the corresponding project management application {para. [0013] of Pope}. One of ordinary skill in the art would have been motivated to maintain the task hierarchy across systems to enable consistency in business operations, and therefore modify Rubinstein, Monte, Hon, and Frields with Pope.

Claims 5, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rubinstein, Monte, Hon, and Frields, further in view of Stone et al. (US 20150363094).

Claims 5, 11, and 17
Regarding claims 5, 11, and 17, the combination of Rubinstein, Monte, Hon, and Frields discloses the features of claims 1, 9, and 16, respectively. Rubinstein further discloses: 
receiving a request to retrieve the chart from the user among the multiple users {activation of anchor 110 such as by clicking with a mouse, mouseover, touching with a finger on a touchscreen, or other technique can cause the container 208 to appear, i.e. request to retrieve the external application, e.g. a chart related to workflow tasks; para. [0062], [0076]}.
The combination of Rubinstein, Monte, Hon, and Frields doesn’t explicitly disclose: 
displaying to the user child canvases among the multiple child canvases populated with the visual information.
However, Stone teaches a similar system for collaborative project management. Stone discloses: displaying to the user child canvases among the multiple child canvases populated with the visual information {collaborative project management 104 displays remote user application screens 410-416, i.e. multiple child canvases populated with the visual information; para. [0057]}.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Rubinstein, Monte, Hon, and Frields to include the features of Stone. Given that Rubinstein is directed to a collaboration application that enables shared editing of workflow tasks across users and devices {para. [0005], [0076]}, one of ordinary skill in the art would have been motivated to provide for the simultaneous display of multiple canvases, as taught by Stone, thereby facilitating a comprehensive view of a project with multiple features and users, which assists managers in managing the project {para. [0042] of Stone}. One of ordinary skill in the art would have been motivated to facilitate managerial oversight of the collaborative project management, and therefore modify Rubinstein, Monte, Hon, and Frields with Stone.

Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rubinstein, Monte, Hon, and Frields, further in view of Yankovich et al. (US 20130212485).

Claims 6, 13, and 19
Regarding claims 6, 13, and 19 the combination of Rubinstein, Monte, Hon, and Frields discloses the features of claims 1, 9, and 16, respectively, but doesn’t explicitly disclose: 
receiving, by the project management software, a modification to the first copy of the chart; and
automatically propagating the modification to the second copy of the chart.
However, Yankovich teaches a similar system for collaborative workspaces. Yankovich discloses:
receiving, by the project management software, a modification to the first copy of the chart {as described in para. [0056]: shared workspaces allow one or more participant's changes or modifications to their local copy of the shared workspace definition to be propagated to all copies of that workspace definition maintained by other participants}; and
automatically propagating the modification to the second copy of the chart {as described in para. [0056]: shared workspaces allow one or more participant's changes to their local copy of the shared workspace definition to be propagated to all copies of that workspace definition maintained by other participants}.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Rubinstein, Monte, Hon, and Frields to include the features of Yankovich. Given that Rubinstein is directed to a collaboration application that enables shared editing of workflow tasks across users and devices {para. [0005], [0076]}, one of ordinary skill in the art would have been motivated to provide for the automatic propagation of changes, as taught by Yankovich, thereby ensuring that a workspace remains up to date {para. [0011] of Yankovich}. One of ordinary skill in the art would have been motivated to ensure a workspace is up to date in a collaboration setting to avoid versioning conflicts, and therefore modify Rubinstein, Monte, Hon, and Frields with Yankovich.

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rubinstein, Monte, Hon, and Frields, further in view of Dontcheva et al. (US 20190266265).

Claims 7, 14, and 20
Regarding claims 7, 14, and 20, the combination of Rubinstein, Monte, Hon, and Frields discloses the features of claims 1, 9, and 16, respectively, but doesn’t explicitly disclose: 
ordering modifications to the second copy of the chart by time to create an ordered list of modifications; and
enabling the user to view the modification in the ordered list of modifications and a version of the chart corresponding to the modification, wherein the viewed modification is not a latest modification in the ordered list of modifications.
However, Dontcheva teaches a similar system for managing and presenting design iterations of user-created canvases. Dontcheva discloses:
ordering modifications to the second copy of the chart by time to create an ordered list of modifications {as shown in Fig. 2B, where timeline 230 represents ordered modifications of copies by time; para. [0052]}; and
enabling the user to view the modification in the ordered list of modifications and a version of the chart corresponding to the modification, wherein the viewed modification is not a latest modification in the ordered list of modifications {as described in para. [0049]: as shown in Fig. 2B, the GUI 260 includes the graphical representations of the parent snapshot 210(1), contextual notes 220, a timeline 230, an annotation toolbox 240, and a current snapshot artboard list 250, i.e. the parent snapshot is not necessarily latest modification}.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Rubinstein, Monte, Hon, and Frields to include the features of Dontcheva. Given that Rubinstein is directed to a collaboration application that necessarily involves multiple revisions given the multiple users, one of ordinary skill in the art would have been motivated to provide for a summary view of document and/or content revisions over time, as taught by Dontcheva, thereby providing a coherent history of how the document and/or content evolved to its present state {para. [0014] of Dontcheva}. One of ordinary skill in the art would have been motivated to provide for document and/or content history over time to enhance overall project transparency, and therefore modify Rubinstein, Monte, Hon, and Frields with Dontcheva.


Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rubinstein, Monte, Hon, and Frields, further in view of Nelson et al. (US 20170212718).

Claims 8 and 15
Regarding claims 8 and 15, the combination of Rubinstein, Monte, Hon, and Frields discloses the features of claims 1 and 9, respectively, but doesn’t explicitly disclose: 
creating a share button within the project management software to enable single-click sharing of the chart with the child canvas.
However, Nelson teaches a similar system for collaboration across interactive whiteboards. Nelson discloses: creating a share button within the project management software to enable single-click sharing of the chart with the child canvas {set of controls 532 specific to Sketch may include the following controls: a sharing button to share with other sites 502; para. [0138]; examiner notes that to enable single-click sharing of the chart with the child canvas is intended use and accorded little patentable weight}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Rubinstein, Monte, Hon, and Frields to include the features of Nelson. Given that Rubinstein is directed to a collaboration application that enables shared editing of workflow tasks across users and devices {para. [0005], [0076]}, one of ordinary skill in the art would have been motivated to provide for a sharing button, as taught by Nelson, thereby facilitating the sharing of content between users and devices. One of ordinary skill in the art would have been motivated to facilitate the sharing of content in a collaborative setting, and therefore modify Rubinstein, Monte, Hon, and Frields with Nelson.

Response to Arguments
Applicant’s remarks filed 7/15/22 have been carefully considered by the examiner. Examiner will respond in the order presented by applicant, with applicant’s heading and page numbering used for consistency.

Response to the Section 101 Rejection of Claims 1-20
	On pages 12-13, applicant presents arguments regarding the rejection under Section 101. At the outset, examiner acknowledges that the 101 rejection was discussed in the applicant-initiated interview on 6/22/22. However, after additional consultation with a 101 specialist within the technology center, it was determined that the claims, as currently written, are still ineligible. Examiner will elaborate in the context of applicant remarks in support of eligibility, which follow:
	‘According to "2019 Revised Patent Subject Matter Eligibility Guidance" if the claims recite "an additional element [that] reflects an improvement in the functioning of a computer," the claims are not directed to an abstract idea. In the present case, the claims are not directed to an abstract idea for at least two reasons. First, the claims are not directed to an abstract idea because the claims recite a decrease in memory footprint. Second, the claims like in DDR Holdings LLC v. v. Hotels.com, 773 F.3d at 1245, where the claims directed to "a modification of Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage," DDR at 1258-59, were found to be directed to a practical application, in the present case, the claims are directed to a modification of a user interface (UI) protocol to dynamically produce a dual-source UI. 
First, in the present case, the claims recite a decrease in memory footprint. Specifically, the chart associated with the project management software, and the second copy of the chart in the child canvas can be stored in a single memory location administered by the project management software because the visual collaboration software "mak[es] the call back reference to the project management software", and "receiv[es] an update to the second copy of the chart from the project management software," thus ensuring that the chart and the second copy of the chart are an identical, and enabling a single memory location to store the contents of the chart. Therefore, in the present case the claims recite a decrease in memory footprint. Consequently, the claims satisfy 35 U.S.C. §101 because the claims recite "an additional element [that] reflects an improvement in the functioning of a computer".
Second, like in DDR where the claims directed to "a modification of Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage," DDR at 1258-59 were found to be directed to a practical application, in the present case, the claims are directed to a modification of a UI protocol to dynamically produce a dual- source UI. Specifically, a traditional UI facilitates an interaction between the user and the software application providing the UI. By contrast, in the present case, the software application that provides the UI "mak[es] the call back reference to the project management software," and "receiv[es] an update to the second copy of the chart from the project management software," thus letting the project management software handle the interaction from the user. In effect, both the software providing the UI and the project management software dynamically produce the UI that the user interacts with. Therefore, the present claims are not directed to an abstract idea because like in DDR where the claims directed to "a modification of Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage" were found to be directed to a practical application, the present claims are directed to the practical application of modifying a UI protocol to dynamically produce a dual-source UI. 
Overall, the claims are not directed to an abstract idea and thus satisfy 35 U.S.C. §101 for at least two reasons. First, the claims are not directed to an abstract idea because the claims recite a decrease in memory footprint. Second, like in DDR where the claims directed to "a modification of Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage," DDR at 1258-59 were found to be directed to a practical application, in the present case, the claims are directed to a modification of a UI protocol to dynamically produce a dual-source UI.’
	 With respect to the first point, examiner has not been able to locate discussion of this supposed technical benefit in the specification. Applicant describes in para. [0028]: ‘Alternatively, the ordering of the canvases 220, 230, 240, 270 can be obtained from the canvases' 220, 230, 240, 270 memory pointers.’ However, examiner has not found disclosure regarding ‘the chart [being] associated with the project management software, and the second copy of the chart in the child canvas can be stored in a single memory location,’ as applicant has argued. Instead, the claimed invention appears to be directed to ‘visual collaboration software including a main digital canvas and multiple tools enabling collaboration among multiple users by enabling creation and sharing of visual information including text and drawings,’ as described in para. [0010] of applicant’s specification. As stated in MPEP 2106.05(a): ‘In determining patent eligibility, examiners should consider whether the claim "purport(s) to improve the functioning of the computer itself" or "any other technology or technical field." Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 225, 110 USPQ2d 1976, 1984 (2014). This consideration has also been referred to as the search for a technological solution to a technological problem.’ Thus, given that the improvement, if one does exist, appears to be related to project collaboration, as opposed to technological innovation, examiner’s position is that the claims remain ineligible.
	With respect to the second point, examiner notes that DDR was found to be eligible because the claims "specify how interactions with the Internet are manipulated to yield a desired result -- a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." This changed the normal operation of the Internet. Applicant’s invention is not functioning the same. Here, there is nothing beyond the application of a collaboration space to a web-based server. That applicant has included the particular elements, e.g. “call back reference,” does not demonstrate integration into practical application or significantly more, per MPEP 2106.05(f). Accordingly, examiner’s position is that the claims remain ineligible. 

Response to the Section 103 Refection
Examiner notes that applicant’s remarks regarding the 103 rejection are predicated on the neely added features. Given the change in scope, examiner updated the search and applied new art. Instead of restating the rejection here, examiner directs applicant’s attention above. 
	In summary, examiner has responded to all of applicant’s arguments and found them unpersuasive. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20030097640, directed to collaborative editing;
US 20070186157, directed to a simultaneous multi-user document editing system;
US 20100257457, directed to real-time content collaboration;
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN SAMUEL WASAFF whose telephone number is (571)270-5091. The examiner can normally be reached Monday through Friday 8:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571)270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.W./Patent Examiner, Art Unit 3689                                                                                                                                                                                                        9/6/22
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689